Citation Nr: 1018021	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a heart disability, to 
include coronary artery disease (CAD) and aortic stenosis.  


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and P.G.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, ME, which denied the benefit sought on appeal.  

In August 2009, the Veteran presented testimony at a personal 
hearing conducted at the Togus, ME RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that had not been reviewed by the RO.  By an October 
2009 statement, his accredited representative related that he 
was waiving the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a heart disability that was 
aggravated by his service.  In particular, the Veteran 
testified that he was born with a congenital heart related 
problem which he identified as aortic stenosis, a very 
pronounced murmur.  He asserted that he was hospitalized for 
a heart problem shortly after he was born and that he was 
informed in grade school that he had a murmur.  The Veteran 
testified that he experienced chest pains right before he 
entered service and also experienced chest pains on several 
occasions during service.  He indicated that his chest pains 
worsened during service.  The Veteran is contending that he 
is entitled to service connection for a heart disorder on an 
aggravation basis.  

The service treatment records indicated that the Veteran's 
heart was normal with no murmurs in November 1966.  At the 
time of his December 1966 separation from service, the 
Veteran complained of constant chest pain.  The examination 
noted that a physician was not consulted and there were no 
complications or sequelae.  

The first post-service evidence of a heart disability was in 
December 2003 private treatment records of Dr. C.C. and 
H.R.M.C. wherein it was noted that the Veteran had 
experienced chest discomfort over the past two years and had 
moderate aortic stenosis.  It was also indicated that the 
Veteran had multiple risk factors for coronary artery disease 
including hypertension, hypercholesterolemia, family history 
and cigarette smoking.  A February 2005 VA record had an 
assessment of coronary artery disease and bicuspid aortic 
value with moderately severe aortic stenosis and moderately 
severe PUD (peptic ulcer disease).  

The Board finds that before a decision can be reached on this 
matter a remand is necessary.  In this regard, the Veteran 
testified that he was eligible to receive Social Security 
(SSA) disability benefits but was not currently receiving 
them because his non-service connected pension benefits paid 
more.  The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As 
there was an indication that the Veteran was entitled to 
service SSA benefits in the context of his claim on appeal, 
the Board concludes that the RO should request the Veteran's 
SSA medical records.

Additionally, the Board finds in light of the Veteran's 
contentions that he has a congenital heart disorder that was 
worsened during service, a remand is necessary for a VA 
examination.  Section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Board notes that congenital or developmental defects are 
not "diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  
The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-
90.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's SSA 
records and associate them with the claims 
file.  

2.  After the development in 1 has been 
undertaken, schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a heart disability.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
heart disability, to include CAD and aortic 
stenosis.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current heart disability is 
causally or etiologically related to his 
symptomatology in military service (October 
1965 to January 1967) as opposed to its 
being more likely due to some other factor 
or factors.  The Board is particularly 
interested in the relationship between the 
in-service reports of chest pain and any 
current heart disability.  

Additionally, the examiner should indicate 
whether the February 2005 VA notation of 
bicuspid aortic value and/or aortic 
stenosis were present at birth.  The 
examiner should also indicate whether 
bicuspid aortic value with moderately 
severe aortic stenosis is a congenital or 
developmental defect as opposed to a 
disease.  If either is a defect, the 
examiner should indicate whether there is 
any evidence of a superimposed disease or 
injury that occurred during service and 
whether that superimposed injury is related 
to any current heart disability.  If either 
is a disease, the examiner should render an 
opinion as to whether it was "aggravated" 
during service-that is, whether it 
underwent a permanent worsening in severity 
during service as opposed to a mere flare-
up of symptoms.  The examiner should also 
state an opinion as to whether any current 
heart disability is related to a permanent 
worsening, if any, in severity during 
service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


